 



Exhibit 10.1
(EXEGENICS LOGO) [l14985al1498500.gif]
VIA FEDERAL EXPRESS
David Riggs
277 West Wayne Place
Wheeling, Illinois 60090
     Re:Separation Agreement
Dear Mr. Riggs:
This letter, upon your signature, will constitute the Separation Agreement
between you and eXegenics, Inc. (the “Company”) on the terms of your separation
from employment with the Company.
     1. Your employment has been terminated effective June 30, 2005.
     2. You acknowledge that you have been paid your earned salary through the
date your employment terminated. You acknowledge that you have submitted
outstanding business expenses incurred but not paid to you in the amount of
$638.54. You acknowledge that you have two weeks of accrued, but unused vacation
payable to you. Information about your rights under COBRA to continue your
health insurance coverage period will be sent to you under separate cover.
     3. You have returned or will immediately return to the Company any office
keys, security passes, or other access or identification cards, as well as any
computers, phones, PDA’s, other equipment, credit cards, and any other Company
property in your possession. You have returned or will immediately return to the
Company any documents or materials you have about its clients, accounts,
practices, procedures, trade secrets, customer lists, merger candidates, or
product marketing.
     4. You acknowledge that the termination of your employment is not due to a
disagreement with the Company, known to an executive officer or member of the
Board of Directors of the Company, on any matter relating to the Company’s
operations, policies or practices.
     5. In consideration of your acceptance of this Separation Agreement, the
Company will provide you with severance in an amount equal to six months of
salary, less customary payroll deductions, payable in a single, lump sum payment
within 10 business days after the “effective date” of this Agreement as defined
in paragraph 9 below. The total amount of the severance payment shall be
$117,500.00 (less customary payroll deductions).
     6. You acknowledge: (a) that the Company Stock Options to purchase 225,000
shares of Company Common Stock granted under the Nonqualified Stock Option
Agreement dated March 10, 2003 shall terminate on September 30, 2005, and
(b) that the Company Stock Options to purchase 75,000 shares of Company Common
Stock granted under the Nonqualified Stock Option Agreement dated March 29, 2004
shall terminate on June 30, 2007.
     7. In consideration for payment to you under this Separation Agreement, you
expressly waive and release any and all claims that you have or might have
against the Company and its current, past and future officers, directors,
agents, attorneys, employees, successors or assigns, arising from or related to
your employment with the Company and/or the termination of your

19



--------------------------------------------------------------------------------



 



employment with the Company. These claims include, but are not limited to,
claims arising under federal, state and local statutory or common law, such as
the Age Discrimination in Employment Act, Title VII of the Civil Rights Act of
1964, the New York State and City Human Rights laws, wage and hour laws, and the
law of contract and tort. These claims also include, but are not limited to, any
claims for breach of your employment contract dated March 10, 2003, as amended,
and any claims for any wages, bonuses, finder’s fees, and commissions. This
waiver and release is intended to cover claims, whether known or unknown,
arising any time prior to the date you sign this Separation Agreement; you are
not waiving claims arising after the date you sign this Separation Agreement.
You further agree that you have not and will not bring any claims, proceedings,
suits or arbitrations relating to any claims waived or released under this
Separation Agreement, including any claims regarding your employment with the
Company and/or the cessation of your employment with the Company, except that
nothing herein is intended to affect your right to challenge the validity of
this Separation Agreement under the Older Workers Benefit Protection Act.
     8. You will not, unless required or otherwise permitted by law, disclose to
others any information regarding the following:
          a. Any information regarding the Company’s clients, accounts,
practices, procedures, trade secrets, customer lists, merger/acquisition plans,
merger or takeover candidates, business plans or product marketing.
          b. The terms of this Separation Agreement, the benefit being paid
under it or the fact of its payment, are confidential except that you may
disclose this information to your attorney, accountant or other professional
advisor to whom you must make the disclosure in order for them to render
professional services to you. You will instruct them, however, to maintain the
confidentiality of this information just as you must.
     9. In the event that you breach any of your obligations under this
Separation Agreement, the Company will be entitled to obtain all relief
authorized by law.
     10. The following is required by the Older Workers Benefit Protection Act:
     You have up to 21 days from the date you receive a copy of this letter to
accept the terms of this Separation Agreement, although you may accept it at any
time within those 21 days. You are advised to consult an attorney of your choice
about this Separation Agreement.
     To accept this Separation Agreement, please date and sign this letter and
return it to me. (An extra copy for your files is enclosed). Once you do so, you
will still have an additional 7 calendar days in which to revoke your
acceptance. To revoke, you must send me a written statement of revocation by
registered mail, return receipt requested, within the 7 day revocation period.
If you do not revoke, the eighth day after the date of your acceptance will be
the “effective date” of the Separation Agreement.
     11. The parties agree that should any inquiries be made from prospective
employers concerning your employment with the Company, the Company will answer
such inquiries by providing only your dates of employment and position held.
     12. You agree not to make, write, publish, produce or in any way
participate in placing into the public domain any statement, opinion or
information which reflects adversely upon, disparages, or could reasonably
impair the reputation or best interests of the Company or its officers, agents,
Board members, or employees.
     13. Upon the Company’s request, you agree to cooperate to the extent
necessary to protect the interests of the Company, including but not limited to
providing information you have about the Company’s business and operations
and/or providing truthful testimony as a witness or declarant with respect any
future litigation or audit or investigation.
     14. The parties agree that any dispute arising from the interpretation or
alleged breach of this Separation Agreement shall be subject to the exclusive
jurisdiction of the courts in the State of New York and that this agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to rules relating to conflict of laws. The parties
consent to personal jurisdiction within the State of New York.

20



--------------------------------------------------------------------------------



 



     15. Except as set forth under this Separation Agreement, there are no
representations or agreements between you and the Company about or pertaining to
the termination of your employment with the Company or the Company’s obligations
to you with respect to your employment or any other matter mentioned in this
Separation Agreement. In the event any portion of this Separation Agreement is
determined to be unenforceable, the remaining provisions shall remain in effect.
          Best of luck in your future endeavors.

     
 
  Sincerely,
 
   
 
  John Paganelli
 
  Chairman of the Board of Directors

     By signing this letter, I acknowledge that I have had the opportunity to
review this Separation Agreement carefully with an attorney of my choice; that I
have read this Agreement and understand the terms of this Agreement; and that I
knowingly and voluntarily agree to them.

             
 
  Dated: July 26, 2005.        
 
           
 
     
 
David Riggs    

21